Citation Nr: 0840516	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to an increased evaluation for left elbow 
osteochondritis dessicans, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for left forearm 
musculature atrophy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1954 
to November 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In a December 2004 decision, the Board remanded this appeal, 
including the issue of an increased evaluation for left elbow 
osteochondritis dessicans (left elbow disability).  In a 
subsequent July 2008 rating decision, the RO continued the 20 
percent evaluation for a left elbow disability but assigned a 
separate 30 percent evaluation for left forearm musculature 
atrophy (left forearm disability), as secondary to the left 
elbow disability.  The RO stated that this was considered a 
full grant of the benefits sought on appeal because the 
veteran had specifically requested a 30 percent evaluation 
for his left elbow disability, and combining the evaluations 
for the left elbow and left forearm disabilities, resulted in 
a 40 percent evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (noting that although the veteran is presumed to be 
seeking the maximum benefit allowed, and a claim remains in 
controversy where less than the maximum benefit is awarded, a 
veteran may limit an appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed).  Here, in an October 2004 
statement, the veteran requested a 30 percent evaluation for 
his left elbow disability.  But in a November 2006 statement, 
the veteran requested an increase of "at least" 10 percent.  
The veteran therefore did not limit his appeal to the issue 
of entitlement to a 30 percent evaluation.  The issue thus 
remains on appeal and is considered below.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  




FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level II hearing 
acuity, bilaterally; Level II hearing acuity of the right ear 
and Level III hearing acuity of the left ear; and Level IV 
hearing acuity, bilaterally.  

2.  A left elbow disability is manifested by left elbow 
flexion to 90 and 102 degrees.  

3.  A left forearm disability is manifested by severe 
impairment of Muscle Group VII.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for an increased evaluation for a left elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2008).

3.  The criteria for an increased evaluation for a left 
forearm disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a July 2008 post-remand re-
adjudication of the veteran's claims, February 2005 and June 
2008 letters satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply to the claim regarding 
bilateral hearing loss, because that part of the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.  Staged ratings are, however, appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Bilateral hearing loss

By a November 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective June 12, 2002.  In December 2002, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in April 
2003 and that same month, the veteran filed a substantive 
appeal.  The Board remanded this issue in a December 2004 
decision.  In a subsequent June 2008 rating decision, the RO 
assigned a 10 percent evaluation under Diagnostic Code 6100, 
effective June 12, 2002.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  
Under the Schedule, such audiometric test results are 
translated into a numeric designation ranging from Level I to 
Level XI, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  A hearing 
impairment examination must be conducted by a state-licensed 
audiologist, include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test, and are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

An August 2002 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
65
LEFT
20
20
40
65
65

The puretone threshold average was 43 in the right ear and 48 
in the left ear.  Speech recognition ability was 88 percent 
in the right ear and 86 percent in the left ear.

A July 2004 VA fee-based audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
75
80
LEFT
40
30
55
70
75

The puretone threshold average was 65 in the right ear and 
57.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.

A March 2006 VA audiological evaluation was conducted.  Pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
70
75
LEFT
30
30
50
65
70

The puretone threshold average was 55 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 80 
percent in the left ear.

A May 2008 VA audiological evaluation was conducted.  Pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
65
60
LEFT
30
25
45
65
65

The puretone threshold average was 50 in the bilateral ears.  
Speech recognition ability was 80 percent in the right ear 
and 76 percent in the left ear.

The evidence of record does not support entitlement to an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  First, there is no exceptional pattern of hearing 
impairment because the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz were not 55 decibels or more and the 
puretone threshold was not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  
Second, the August 2002 VA examination demonstrates that 
right and left ear hearing impairment represent Roman numeral 
designations of Level II.  See 38 C.F.R. § 4.85 (b)-(f), 
Table VI.  Using Table VII, the numeral designations of Level 
II hearing acuity in the right and left ears translate to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The July 2004 VA examination 
demonstrates that right and left ear hearing impairment 
represent Roman numeral designations of Level II and Level 
III, respectively.  See 38 C.F.R. § 4.85 (b)-(f), Table VI.  
Using Table VII, the numeral designations of Level II hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear translate to a noncompensable evaluation.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The March 
2006 and May 2008 VA examinations demonstrate that right and 
left ear hearing impairment represent Roman numeral 
designations of Level IV.  See 38 C.F.R. § 4.85 (b)-(f), 
Table VI.  Using Table VII, the numeral designations of Level 
IV hearing acuity in the right and left ears translate to a 
10 percent evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

At the July 2004 VA examination, in his December 2002 notice 
of disagreement and April 2003 substantive appeal, and in lay 
statements from March 2003, October 2004, April 2005, and 
November 2006, the veteran reported difficulty hearing with 
background noise if the speaker was not directly looking at 
him.  The veteran stated that he was entitled to a 50, 60, or 
70 percent evaluation.  But the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, an initial evaluation in excess of 10 
percent for bilateral hearing loss is not warranted at any 
time during the pertinent time period.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); Fenderson, 12 Vet. App. at 126.

Left elbow and forearm disabilities

By a June 1958 rating decision, the RO granted service 
connection for a left elbow disability and assigned a 
noncompensable evaluation under Diagnostic Code 5299-5206, 
effective March 3, 1958.  By a March 1977 rating decision, 
the RO assigned a 10 percent evaluation under Diagnostic Code 
5299-5203, effective September 24, 1976.  In a September 1979 
decision, the Board continued the 10 percent evaluation.  In 
a March 1999 rating decision, the RO continued the 10 percent 
evaluation.  In June 2002, the veteran filed a claim for an 
increased evaluation.  By a November 2002 rating decision, 
the RO assigned a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 4206, effective June 12, 2002.  In 
December 2002, the veteran filed a notice of disagreement.  
In April 2003, the RO issued a statement of the case and that 
same month, the veteran filed a substantive appeal.  In 
December 2004, the Board remanded the appeal.  In a July 2008 
rating decision, the RO continued the 20 percent evaluation 
and assigned a separate 30 percent evaluation for a left 
forearm disability under 38 C.F.R. § 4.73, Diagnostic Code 
5307, effective June 12, 2002.

The evidence demonstrates that the veteran is right-handed 
and thus his left elbow and forearm are considered his minor, 
or nondominant, elbow and forearm.  38 C.F.R. § 4.69 (2008).  



Left elbow disability

The veteran's left elbow disability is assigned a 20 percent 
evaluation which contemplates minor forearm flexion limited 
to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  For 
limitation of minor forearm flexion, a 30 percent evaluation 
and the maximum of a 40 percent evaluation are assigned for 
flexion limited to 55 and 45 degrees, respectively.  Id.  An 
August 2002 VA joints examinations found left elbow flexion 
to 90 degrees.  A March 2006 VA examination found left elbow 
flexion to 102 degrees.  A May 2008 VA examination found left 
elbow flexion to 90 degrees.  Thus, left elbow flexion is not 
limited to 45 or 55 degrees.  Id.  Accordingly, an increased 
evaluation is not warranted under the provisions of 
Diagnostic Code 5206.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For limitation of 
minor forearm extension, a 30 percent evaluation and the 
maximum of a 40 percent evaluation are assigned for extension 
limited to 100 and 110 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (2008).  August 2002 and March 
2006 VA joints examinations found left elbow extension to 10 
degrees.  A May 2008 VA examination found left elbow 
extension to 25 degrees.  Thus, left elbow extension is not 
limited to 100 or 110 degrees.  Id.  Accordingly, an 
increased evaluation is not warranted under the provisions of 
Diagnostic Code 5207.

In addition, there is no evidence of elbow ankylosis, 
impairment of flail joint, nonunion of the radius and ulna, 
ulna or radius impairment, or that the left hand was fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209-13 (2008).  Furthermore, an evaluation in 
excess of 20 percent is not permitted for simultaneous minor 
forearm limitation of extension to 45 degrees and flexion to 
100 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2008).  
Moreover, degenerative arthritis is rated based on limitation 
of motion of the affected joint, and as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
Accordingly, an increased evaluation is not warranted under 
alternative diagnostic codes.  


Moreover, a separate evaluation is not warranted for a scar 
as related to the left elbow disability.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-05 (2008).  The August 2002 and March 
2006 VA examinations noted an 11 centimeter long scar of the 
left elbow, that was nontender, nonadherent, depressed, and 
had no keloid formation.  Thus the criteria for a compensable 
evaluation for a scar have not been met.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-05.  Accordingly, a separate evaluation 
is not warranted.

Consideration has been given to whether there is any 
additional functional loss not contemplated in the current 20 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Factors involved in evaluating and rating disabilities of the 
joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  In a March 2002 private 
medical record, the veteran denied swelling or synovitis of 
the left hand, wrist, or elbow.  At the August 2002 VA joints 
examination, the veteran reported left elbow pain of 5 out of 
10.  The pain worsened with weather to 7 out of 10 and the 
range of motion diminished by 30 percent.  The veteran denied 
fatigability, locking, and the use of an elbow brace.  Upon 
examination, there was pain to palpation in the lateral 
portion of the elbow but 4/5 strength.  Upon repetition, 
there was no additional limitation of left elbow motion.  The 
examiner found pain, but no fatigability.

At the March 2006 VA joints examination, the veteran reported 
constant elbow pain that ranged from 3 to 4 out of 10 to 7 
out of 10.  The pain was exacerbated upon use of the left arm 
and with elbow bending and extending.  He described the pain 
as a dull ache, varying to a sharp pain with some referred 
pain up and down the lateral aspect of the left arm and 
forearm.  The veteran denied left arm weakness, 
incoordination, significant fatigue with use, and any 
numbness and tingling of the left upper extremity.  He was 
independent with all activities of daily living.  Upon 
examination, there was painful left elbow flexion and forearm 
supination.  Left elbow extension and pronation were not 
painful.  There was some swelling over the left elbow wrist 
extensors, but no tenderness with palpation over the condyles 
or olecranon, no increased warmth with palpation, and no 
crepitus.  There was 5/5 strength of left elbow flexion, left 
elbow extension, forearm supination, forearm pronation, wrist 
extension, wrist flexion, and grip, although there was some 
give-way weakness due to pain.  There were no sensory 
deficits.  There was muscular atrophy of the left forearm.  
He noted that when flare-ups occur, the veteran was much less 
able to use the left upper extremity for functional 
activities.  The examiner concluded that the veteran's pain 
level was constant, and there was no motor weakness, 
neurological impairments, incoordination, or excess 
fatigability.  

At the May 2008 VA joints examination, the veteran reported 
left elbow deformity, pain, stiffness, and weakness, but 
denied left elbow give-way, instability, and dislocation or 
subluxation.  There were locking episodes several times per 
year and repeated effusion and inflammation.  The veteran 
reported severe effects on sports, moderate effects on chores 
and recreation, mild effects upon exercise, traveling, 
bathing, and dressing, and no effects on feeding and 
toileting.  Upon examination, there was painful left elbow 
flexion, left arm pronation, and left arm supination.  There 
was no additional limitation of left elbow flexion or 
extension or left forearm supination or pronation upon 
repetition.  There was bony joint enlargement, crepitus, 
effusion, heat tenderness, painful movement, weakness, 
abnormal motion, and guarding of movement.  

In summary, the veteran reported constant left elbow pain 
with increased pain upon flare-ups.  He also reported muscle 
weakness, but denied fatigability, use of a brace, 
incoordination, numbness, tingling, give-way, instability, 
dislocation, and subluxation.  The objective medical evidence 
of record demonstrates some painful left arm motion, flare-
ups that caused functional limitation, and effusion and 
inflammation.  The evidence also demonstrated that there was 
no additional limitation of motion upon repetitive movement.  
The medical evidence also showed good strength and no 
fatigability, incoordination, or neurological manifestations.  
The Board finds that there is no additional functional loss 
not contemplated in the assigned evaluation and that an 
increased evaluation on this basis is not warranted.  

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 20 percent for a left elbow 
disability at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 
509-10.

Left forearm disability

The veteran's left forearm disability is assigned a 30 
percent evaluation, which contemplates severe impairment of 
Muscle Group VII of the nondominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Muscle Group VII involves the internal 
condyle of the humerus, which includes the flexors of the 
carpus, the long flexors of fingers and thumb, and the 
pronator.  Id.  Functions of Muscle Group VII includes 
flexion of the wrist and fingers.  Id.  A 30 percent 
evaluation is the maximum evaluation permitted for impairment 
of Muscle Group VII of the nondominant arm.  Accordingly, an 
increased evaluation is not warranted under the provisions of 
Diagnostic Code 5307.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  Muscle Group V involves the flexor muscles of the 
elbow:  the biceps, brachialis, and brachioradialis.  
Functions of Muscle Group V include elbow supination and 
flexion.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2008).  
Muscle Group VI involves the extensor muscles of the elbow:  
the triceps and anconeus.  Functions of Muscle Group VI 
include elbow extension.  38 C.F.R. § 4.73, Diagnostic Code 
5306 (2008).  For the nondominant arm, a maximum 30 percent 
rating is assigned for severe impairment of Muscle Groups V 
and VI.  38 C.F.R. § 4.73, Diagnostic Code 5305-06.  At the 
August 2002 VA examination there was 4/5 strength of Muscle 
Groups V and VI.  At the March 2006 VA examination, there was 
5/5 strength of left elbow flexion, left elbow extension, and 
left arm supination.  The veteran denied left arm weakness.  
At the May 2008 VA examination, the examiner found left arm 
weakness.  This medical evidence of record does not 
demonstrate severe impairment of either Muscle Group V or VI.  
Accordingly, an increased evaluation under the provisions of 
these diagnostic codes is not warranted.

In addition, the evidence of record does not demonstrate 
impairment of Muscle Groups I and II (extrinsic muscles of 
the shoulder girdle) or Muscle Groups III and IV (intrinsic 
muscles of the shoulder girdle).  38 C.F.R. § 4.73, 
Diagnostic Codes 5301-04 (2008).  An evaluation in excess of 
20 percent is not warranted for impairment of Muscle Group 
VIII.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2008).  Muscle 
Group IX, intrinsic muscles of the hand, is rated based on 
limitation of motion.  38 C.F.R. § 4.73, Diagnostic Code 5309 
(2008).  

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 30 percent for a left forearm 
disability at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 
509-10.

Other considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
must be addressed either when raised by the veteran or 
reasonably raised by the record).  An extra-schedular 
evaluation is for consideration where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board 
must consider whether the disability picture exhibits other 
factors such as marked interference with employment and 
frequent periods of hospitalization.  Thun, 22 Vet. App. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Here, the schedular evaluations are not inadequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disabilities, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's hearing loss, left elbow disability, and left 
forearm disability, and the evidence does not demonstrate 
other related factors.  The evidence does not demonstrate 
frequent hospitalization due to hearing loss or marked 
interference of employment.  At the August 2002 VA joints 
examination, the veteran reported that he had retired from 
his occupation as a police officer in 1996 and that his left 
elbow had bothered him during that employment.  In an April 
2005 lay statement, the veteran stated that his hearing had 
affected his employment in the 1960's.  In the absence of any 
additional factors, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An increased evaluation for a left elbow disability is 
denied.

An increased evaluation for a left forearm disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


